Citation Nr: 0403997	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a respiratory disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from March 
1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The RO characterized the issue as entitlement to service 
connection for chronic obstructive pulmonary disease.  The 
veteran's statement of January 2001 indeed claimed service 
connection for chronic obstructive pulmonary disease.  
However, complete reading of the statement shows that the 
veteran is referring to severe obstructive and restrictive 
ventilatory defects.  The Board "must review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. 
App. 127, 130 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has extended this principle "to 
include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 
396, 400 (1994).  Thus, the Board must construe the issue as 
entitlement to service connection for respiratory disorders, 
to include both obstructive and restrictive ventilatory 
defects.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's chronic obstructive lung disease 
(representing 90 percent of his respiratory impairment) is 
not the result of his service-connected gunshot wound or 
other disease or injury during his active service.  

3.  The veteran's restrictive ventilatory defect 
(representing 10 percent of his respiratory impairment) is 
the result of his service-connected gunshot wound.  


CONCLUSIONS OF LAW

1.  The veteran's chronic obstructive lung disease 
(representing 90 percent of his respiratory impairment) was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).  

2.  The veteran's restrictive ventilatory defect 
(representing 10 percent of his respiratory impairment) is 
the result of his service-connected gunshot wound.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The VCAA letter of April 2002 was issued prior to the August 
2002 rating decision, and notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence, which had been received, and the 
evidence to be provided by the claimant.  The statement of 
the case up-dated the veteran as to evidence received by VA 
and explained how the evidence of record affected the claim.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  The April 2002 VCAA letter asked the veteran to 
identify any private care providers who might have relevant 
evidence, which VA could obtain; however, he has not 
submitted any private records or identified any private 
sources of relevant medical records.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a medical 
opinion rendered.  38 U.S.C. § 5103A(d) (2002).  Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements, which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2003).  

Service connection may also be granted for a disability, 
which is proximately due to, and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  

An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); see also Reiber v. Brown, 7 Vet. App. 513 
(1995).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Background  The service medical records show that the veteran 
sustained his first wound in November 1967.  It was a gunshot 
wound to the left chest with a hemo-pneumothorax.  It was 
debrided and a chest tube inserted.  He remained stable with 
minimal blood loss.  Chest X-rays showed effusion of the 
right base.  A clinical note dated in December 1967 shows the 
chest was clear to percussion and auscultation and the chest 
X-ray was also clear.  The impression was post gunshot wound 
left chest, healed.  On examination for separation from 
service in October 1968, the veteran reported that he had 
experienced shortness of breath.  The examiner reported the 
veteran's lungs and chest to be normal.  

VA clinical notes from January to April 2001 are of record.  
In January 2001, the veteran complained of a chronic cough 
with white-yellow sputum.  He gave a history of asthma and 
was noted to be an active smoker with probable COPD (chronic 
obstructive lung disease).  The veteran had an exacerbation 
of COPD in March 2001 and was briefly hospitalized.  The 
history of a gunshot wound was noted and the notes do not 
connect the wound to the respiratory symptoms.  Pulmonary 
function tests showed both restrictive and obstructive 
patterns.  The assessment was an exacerbation of COPD.  An 
April 2001 computerized tomography scan revealed pulmonary 
nodules.  

The report of the November 2001 VA respiratory examination 
reviewed a history of respiratory distress.  The chest had 
decreased breath sounds and there was a grade 2 high pitched 
expiratory wheeze.  There was clubbing and mild cyanosis of 
the nails, as well as ecchymosis about the dorsal parts of 
both lower arms.  The impression was chronic obstructive lung 
disease, severe, progressive, severely disabling.  It was 
commented that the recent pulmonary function tests showed 
obstructive and restrictive ventilatory defects associated 
with mild hypoxemia.  The doctor expressed the opinion that 
the veteran's respiratory difficulty was thought to be 
primarily due to smoking excess and it could very well have 
been aggravated by his prior history of a gunshot wound to 
the right lung with associated pneumothorax which required 
chest tube re-expansion.  

VA clinical records from August 2001 to January 2002 reflect 
complaints of worsening COPD symptoms and treatment.  The 
records did not identify any wound residuals.  

In June 2002, two VA physicians rendered a combined opinion 
based on review of prior examination reports, history and 
claims folder review.  They explained that the evidence 
clearly showed the veteran had smoking related emphysema.  
The pulmonary function pattern was clearly "obstructive."  
Conversely, residual impairment due to a gunshot wound would 
be due to scarring and would be expected to produce a 
"restrictive" pattern.  The pulmonary function test results 
were said to confirm that the veteran's current major 
impairment was due to smoking related "obstruction" and 
scarring related "restriction."  The doctors went on to 
note that the veteran reported shortness of breath on the 
separation examination and that symptom was not uncommon in a 
person with a chest injury.  The physicians expressed the 
opinion that the major component (90 percent) of the 
veteran's current pulmonary impairment was due to smoking 
related emphysema.  They specified that it was unrelated to 
service.  There was also a small subjective component (10 
percent) of his symptoms, which were probably related to the 
gunshot wound.  

Analysis  The nature and extent of the respiratory impairment 
presents a medical question, which requires a diagnosis from 
a trained medical professional.  As a lay witness, the 
veteran is not competent to diagnose the disability or to 
determine what manifestations are due to his wound residuals 
and what manifestations are due to non-service-connected 
causes.  38 C.F.R. § 3.159(a) (2003).  See also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran was alerted to 
the need for competent evidence by the RO.  However, he has 
not provided any medical opinions as to the nature and extent 
of any pulmonary gunshot wound residuals.  Pursuant to VCAA, 
VA has obtained an opinion on point.  Two VA physicians 
identified the pulmonary test results as reflecting an 
obstructive disease (90 percent) and expressed the opinion 
that this was not related to service.  They also noted that 
the test results disclosed some restrictive disease (10 
percent) and expressed the opinion this could be due to 
residual scarring from the gunshot wound.  This opinion is 
competent and probative.  It outweighs the lay assertions of 
the veteran by a wide margin and establishes by a 
preponderance of the evidence that 90 percent of the 
veteran's respiratory impairment is chronic obstructive 
pulmonary disease which is not due to the gunshot wound or 
any other disease or injury in service; and that 10 percent 
of his respiratory impairment is restrictive lung disease, 
which is as likely as not due to his service-connected wound.  
Therefore, following the Court's opinion in Allen, the Board 
denies service connection for chronic obstructive lung 
disease manifested by 90 percent of the veteran's respiratory 
impairment and grants service connection for a restrictive 
ventilatory defect manifested by 10 percent of his 
respiratory impairment.  


ORDER

Service connection for chronic obstructive lung disease 
(representing 90 percent of his respiratory impairment) is 
denied.  



Service connection for restrictive ventilatory defect 
(representing 10 percent of his respiratory impairment) is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



